Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Amendment to the specification on 6/25/2021 correcting the element number on page 5 is noted.
Drawings
3.	Prior objections to fig. 3 are withdrawn in view of applicant’s replacement drawings on 6/25/21.

4.	Amendment to fig. 1 on 6/25/2021 to correct an element number is noted.

Claim Rejections - 35 USC § 112

5.	Prior rejection of claim 15 under 35 USC 112 (b) for insufficient antecedent basis is withdrawn in view of applicant’s amendment.

Response to Arguments

6.	Applicant’s arguments, see remarks page 10, filed filed 6/25/2021, with respect to claims 1-18 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1-18 have been withdrawn. 
Allowable Subject Matter
s 1-18 are allowed.

With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…generating a first hash value from a first segment of the plural segments representing a category identifier, 
identifying a local category from an entry containing a second hash value matching the first hash value in a directory, 
generating a local address by combining a name of the local category contained in the entry with a second segment of the plural segments representing a product identifier…”, in combination with the other claimed limitations.   

With respect to independent claim 16, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…generating a first hash value from the public category identifier segment representing a category identifier, 
identifying a local category from an entry containing a second hash value matching the first hash value in a directory, the directory including a plurality of entries, each entry being associated with a local category and including 
(i) a public category identifier of that local category and 
(ii) a second hash value generated from that public category identifier, 
mapping the web address to a local address generated by combining a name of the local category identified in the identifying step with the public article identifier segment of the plural 

Dependent claims 2-6, 8-15 and 17-18 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The closest reference other than Levy found at this time is the following:
U.S. Patent Application Publication 20060004717 by Ramarathanam et. al. discloses providing search engine results by category.  In doing so Ramarathanam utilizes a seed data to be input into a fetch server.  Where the seed data is a URL, see 0025.  The URL is used by the fetch server to retrieve documents.  The fetch servers can compare a hash of the URL in order to determine which hashed fetch server is to process the retrieved documents, see 0026.  The fetch server then categorizes and ranks the retrieved URL into index 116, see 0035-0037 and fig. 2.  The index is later used in order to provide search results for a search request from a user defining a search term, see fig. 5.  Ramarathanam does not at least disclose “generating a first hash value 

Contact Information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167